                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


GERALD ANTHONY MCGRATH,                      Case No. 2:20-cv-02301-DMC (PC)

               Plaintiff,

       v.

RICHARD CRAIG WEISS,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendant.                    AD TESTIFICANDUM
                                     /

Gerald Anthony McGrath, CDCR # T-41510, a necessary and material witness in a settlement
conference in this case on June 9, 2021, is confined in the California Health Care Facility
(CHCF), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Jeremy D. Peterson, by telephonic-conferencing from his place
of confinement, on Wednesday, June 9, 2021 at 10:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by telephonic-
      conferencing, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Telephonic-
      conferencing connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at the California Health Care Facility at (209) 467-2676 or via email.

   4. If prison officials have any questions concerning the telephonic connection or difficulty
      connecting, they shall contact Nic Cannarozzi, Courtroom Deputy, at
      ncannarozzi@caed.uscourts.gov.


Dated: May 12, 2021
                                                   ____________________________________
                                                   DENNIS M. COTA
                                                   UNITED STATES MAGISTRATE JUDGE
                  WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CHCF, 7707 Austin Road, Stockton, California 95215:

WE COMMAND you to produce the inmate named above to testify before Judge Peterson at
the time and place above, by telephonic-conferencing, until completion of the settlement
conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: May 12, 2021
                                                ____________________________________
                                                DENNIS M. COTA
                                                UNITED STATES MAGISTRATE JUDGE
